Citation Nr: 1119737	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hallux valgus of the right fourth and fifth toes.

2.  Entitlement to service connection for a left index finger injury.   


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had periods of active service from October 1997 to March 1998, and from November 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for hallux valgus deformities of the right fourth and fifth toes, and for a left index finger injury .  

Pursuant to the appellant's request, a hearing before a member of the Board was scheduled for March 2011.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

In a statement in February 2008, received the same day as his substantive appeal, the Veteran withdrew from his appeal the claims for initial higher ratings for posttraumatic stress disorder and a thoracic spine condition.  The Board finds that clarification indicates that the Veteran did not desire to appeal those issues and those issues have been properly withdrawn, and are not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

The issue of service connection for a left index finger injury is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's hallux valgus of the right fourth and fifth toes was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hallux valgus of the right fourth and fifth toes have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed painful hallux valgus of the right fourth and fifth toes during service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records do not contain any findings, history, complaints or diagnoses consistent with right foot hallux valgus.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's right foot hallux valgus had onset in service.  Initially, the Board must assess the Veteran's competence and credibility to assert that the right foot hallux valgus had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  Here the Board finds that the Veteran is credible and competent to report that he experienced right foot problems during service, to include pain while wearing boots.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After service, on VA examination in May 2006, the Veteran reported right foot pain, which he attributed to wearing boots during active duty.  Based on X-rays findings, the examiner diagnosed moderate hallux valgus deformities overlapping the fourth and fifth digits.  Subsequent VA treatment records contain complaints of painful feet.  While on examination the examiner failed to provide a medical opinion regarding the etiology of the Veteran's right foot hallux valgus, the Veteran provided a credible history of onset of symptoms in service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the fact that less than six months after discharge from service X-rays revealed moderate hallux valgus deformities of the right fourth and fifth toes, corroborates the Veteran's claim of a continuity of symptomatology.  That lends additional probative weight in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for hallux valgus of the right fourth and fifth toes is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hallux valgus of the right fourth and fifth toes is granted.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for additional development.  A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that an in-service left index finger injury was incurred during basic training and was aggravated during his deployment to Iraq. 

Active military, naval, or air service includes any period of active duty for training (ACTDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of inactive duty for training (INACTDUTRA) during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010).  The VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2010).

In February 1998, the Veteran was seen for a left index finger injury incurred while playing basketball.  The assessment was dislocation at the PIP joint.  He was treated with a splint.  The Veteran's Army National Guard records from October 1997 to March 1998 have not been associated with the claims file.  Accordingly, the service personnel records associated with the Veteran's periods of ACDUTRA and INACDUTRA service with the Army National Guard from October 1997 to March 1998, should be obtained. 

In a June 2002 service examination report, the Veteran reported a history of a left index finger injury.  The clinician noted normal range of motion of the finger.  He was found fit for duty.  In a July 2006 medical examination report, the Veteran indicated that he reinjured his left index finger in basic combat training and on recent deployment.  While the service treatment records from November 2004 to February 2006 did not document treatment for the left index finger, such an injury would be consistent with the circumstances and conditions of being in a combat situation, and thus the Board concedes that the Veteran had an in-service injury to the right index finger.  The law regarding combat incurrence of an injury can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, but cannot be used to link the claimed disorder etiologically to a current disorder.  38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  VA treatment records in March 2006 show complaints of left finger pain, along with a history of previous dislocation.  While the Veteran is not a medical expert, he is competent to report easily observable symptomatology such as pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination to identify any current disability of the right index finger associated with the Veteran's service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army National Guard and/or the appropriate service entity and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training from October 1997 to March 1998.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any left index finger complaints.  The examiner must review the claims file and the examination report should note that review.  The examiner is asked to provide the following opinions:

a) Diagnose any current left index finger disability that may be present and determine whether it is at least as likely as not (50 percent probability or greater) that any current left index finger disability is related to a period of active duty, active duty for training, or inactive duty for training from October 1997 to March 1998, or from November 2004 to February 2006?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

b) If the current left index finger disability was not incurred during a period of a of active service, active duty for training, or inactive duty for training, is there clear and unmistakable evidence that a left index finger disability pre-existed the Veteran's tour of duty in 2004-2006?  If so, is it at least as likely as not (50 percent probability or greater) that any pre-existing left index finger disability was aggravated (increased in disability beyond the natural progress of the condition) during the 2004 to 2006 tour of duty, to include any injury incurred in combat?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


